Citation Nr: 0805381	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-16 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
50 percent for the service-connected post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision.  

The Board notes that while the issue of increased rating for 
service-connected post-traumatic stress disorder (PTSD) was 
on appeal an April 2007 Decision Review Officer decision 
granted the veteran a 50 percent disability rating, effective 
on May 7, 2002, the date of claim.  

The issues of service connection for bilateral hearing loss 
and tinnitus are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

On January 7, 2008, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran of his intent to withdraw the issue of an 
increased rating for the service-connected PTSD from 
appellate consideration.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of an increased rating for the service-connected PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because of the 
veteran's request for withdrawal discussed hereinbelow. 


II. Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran has withdrawn in writing his appeal regarding the 
issue of an increased rating for the service-connected PTSD 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal that must be 
dismissed without prejudice.  



ORDER

The appeal of the matter regarding an increased rating for 
the service-connected PTSD is dismissed.  



REMAND

The veteran asserts that his bilateral hearing loss and 
tinnitus are the result of military service.  

At the September 2002 VA examination, the examiner stated 
that his tinnitus was due to his hearing loss.  The July 2007 
VA audiologist acknowledged that the veteran had in-service 
noise exposure, but based her opinion on the finding that the 
separation examination had revealed normal hearing.  He also 
stated that the veteran's tinnitus was not due to service 
since there was delayed onset.  

However, the Board notes that the absence of a hearing 
disability during service is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination in order to obtain a medical opinion as to the 
likelihood that any current hearing loss or tinnitus is due 
to noise exposure or other event or incident of the veteran's 
service.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has a current bilateral hearing 
disability and tinnitus due to an event 
or incident of service, including 
documented noise exposure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


